TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00423-CR



                                  The State of Texas, Appellant

                                                  v.

                                  Steve Villarreal, Jr., Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
          NO. CR2012-019, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellee Steve Villarreal, Jr. was indicted for three counts of sexual assault of a

child. See Tex. Penal Code § 22.01(a)(2)(A). The trial court entered orders that placed Villarreal

on deferred adjudication for one count of sexual assault and dismissed the remaining two counts.

The State of Texas has filed this appeal from the trial court’s orders under article 44.01 of the

Code of Criminal Procedure. See Tex. Code Crim. Proc. art. 44.01(a)(1) (allowing state to appeal

trial court order dismissing portion of indictment), (b) (allowing state to appeal illegal sentence).

Accompanying the notice of appeal, the State filed an application to stay all further proceedings in

the trial court pending disposition of this appeal.
               Pursuant to the statute granting the State the right to appeal, the State is entitled to

a stay in the proceedings pending the disposition of that appeal. Id. art. 44.01(e). Accordingly, we

grant the State’s motion and order the proceedings stayed pending our disposition of the appeal.

               It is so ordered on June 27, 2013.



Before Chief Justice Jones, Justices Pemberton and Field

Do Not Publish




                                                  2